Exhibit 10.15

 

LOGO [g472985g46b74.jpg]

PERFORMANCE UNIT AWARD AGREEMENT

PURSUANT TO

THE AES CORPORATION 2003 LONG TERM COMPENSATION PLAN

The AES Corporation, a Delaware Corporation (the “Company”), grants to the
Employee named below, pursuant to The AES Corporation 2003 Long Term
Compensation Plan, as amended (the “Plan”), and this 2013 Performance Unit Award
Agreement (this “Agreement”), this Award of Performance Units (“Performance
Units”), the value of which is related to and contingent upon the achievement of
a predetermined Performance Target (as set forth herein). Capitalized terms not
otherwise defined herein shall each have the meaning assigned to them in the
Plan.

 

1. This Award of Performance Units is subject to all terms and conditions of
this Agreement and the Plan, the terms of which are incorporated herein by
reference:

 

Name of Employee:               Fidelity System ID:               Grant Date:  
            Total Number of Performance Units:               Target Value:    

Notwithstanding any provision of the Plan to the contrary, this Award of
Performance Units is subject to the terms and conditions of this Agreement and
the Plan regardless of whether the Employee is a Covered Person, as defined in
the Plan.

 

2. The Employee is hereby granted an Award of the total number of Performance
Units set forth above. The Performance Units will be reflected in a book account
by the Company during the Performance Period (as defined below). Contingent upon
achieving or exceeding 75% or more of the Performance Target, the value of
vested Performance Units, will be paid in cash in calendar year 2016 (the
“Payment Date”), as soon as administratively practicable following the end of
the Performance Period.

 

3. The “Performance Period” is the period beginning on January 1, 2013 and
ending on December 31, 2015.

 

4. This Award of Performance Units will vest, in accordance with and subject to
the terms of this Agreement, in three equal installments on each of December 31,
2013, December 31, 2014, and December 31, 2015 (each a “Vesting Date”);
provided, however, that if:



--------------------------------------------------------------------------------

  (A) the Employee Separates from Service prior to the end of the Performance
Period by reason of the Employee’s death or a Separation from Service on account
of Disability, all Performance Units referenced in the chart above shall vest on
such termination date and a cash amount equal to $1 for each Performance Unit
shall be paid to the Employee on the date of Separation from Service; provided,
however, any payment due to the Employee by reason of a Separation from Service
on account of Disability shall be delayed to the extent required by
Section 14(k)(i) of the Plan;

 

  (B) (i) the Employee Separates from Service prior to the Payment Date by
reason of a Separation from Service by the Company for cause (as determined by
the Committee in its sole discretion) or (ii) the Employee Separates from
Service prior to the final Vesting Date by reason of a voluntary Separation from
Service by the Employee (including any retirement other than a Qualified
Retirement), this Award of Performance Units (including any vested portion) will
be forfeited in full and cancelled by the Company, and shall cease to be
outstanding, upon such termination date; and

 

  (C) the Employee Separates from Service for any other reason, including on
account of a Qualified Retirement, by reason of death or Disability subsequent
to the end of the Performance Period, or by reason of a Separation from Service
by the Company (other than for cause, voluntarily by the Employee not as part of
a Qualified Retirement or by reason of death or Disability as provided in
paragraphs 4(A) and 4(B)), the Employee will be eligible to receive the value of
his or her vested Performance Units on the Payment Date in accordance with and
subject to the terms set forth in paragraph 5 below. For purposes of this
Agreement, “Qualified Retirement” means the Employee’s retirement at a time when
such Employee is at least 60 years of age and has at least seven years of
service as an employee of the Company and/or one or more of its Affiliates.

Any Performance Units that have not vested on or before the date that an
Employee Separates from Service for any reason (other than by reason of death or
Disability), (i) will not subsequently vest; and (ii) will be immediately
cancelled and forfeited without payment or further obligation by the Company or
any Affiliate. In addition, the Employee’s right to receive the applicable
Performance Unit value in respect of vested Performance Units that have not been
forfeited will be paid on the Payment Date, if, and only if, all relevant
performance conditions are met, in accordance with the terms and conditions of
this Agreement and the Plan.

 

5. Each Performance Unit represents a right to receive the applicable
Performance Unit value in the chart below, in cash on the Payment Date, if and
only if, such Performance Unit (i) has not been forfeited prior to its Vesting
Date and (ii) has vested in accordance with the terms of this Agreement.

The value of each Performance Unit will depend upon the Company’s actual
Proportional-Adjusted EBITDA minus Mandatory CapEx (“Adjusted EBITDA”) as
defined below1, over the Performance Period as compared to the performance
target set forth and approved by the Compensation Committee of the Board of
Directors of the Company (the “Committee”) at the time of grant, as follows:

 

 

1  Proportional-Adjusted EBITDA (defined as Earnings Before Income Taxes,
Depreciation and Amortization); Addback: Interest; Subtract: Mandatory CapEx
(defined as Maintenance & Environmental Capital Expenditures, excluding
Environmental Capital Expenditures with Tracker Returns).

 

2



--------------------------------------------------------------------------------

ACTUAL ADJUSTED EBITDA

OVER THE PERFORMANCE PERIOD

 

   PERFORMANCE    
UNIT VALUE    

Below 75% of Performance Target =

 

   USD$0.00    

Equal to 87.5% of Performance Target =

 

   USD$0.50    

Equal to 100% of Performance Target =

 

   USD$1.00    

Equal to or greater than 125% of Performance Target =

 

   USD$2.00    

For Adjusted EBITDA levels achieved greater than 75% and less than 87.5% of
performance target, greater than 87.5% and less than 100% of performance target,
and greater than 100% and less than 125% of performance target, the Performance
Unit value will be determined based on straight-line interpolation. The maximum
value of a Performance Unit is $2.00.

Notwithstanding the performance level achieved, the Committee may reduce or
terminate the Performance Units altogether, but in no event may the Committee
increase the value of a Performance Unit underlying this Award of Performance
Units beyond the performance levels achieved.

 

6. In addition, in the event that a Change of Control occurs prior to the end of
the Performance Period, if the Performance Units described herein have not
already been previously forfeited or cancelled, such Performance Units shall
become fully vested (for the total number of Performance Units set forth in
paragraph 1) and payable in a cash amount equal to $1.00 for each Performance
Unit. Payment of any amount payable pursuant to the preceding sentence may be
made in cash and/or securities or other property, in the Committee’s discretion,
and will be made contemporaneous with the completion the Change of Control.

 

7. Notices hereunder and under the Plan, if to the Company, shall be delivered
to the Plan Administrator (as so designated by the Company) or mailed to the
Company’s principal office, 4300 Wilson Boulevard, Arlington, VA 22203 (or as
subsequently designated by the Company), attention of the Plan Administrator,
or, if to the Employee, shall be delivered to the Employee, which may include
electronic delivery, or mailed to his or her address as the same appears on the
records of the Company.

 

8. All decisions and interpretations made by the Board of Directors or the
Committee with regard to any question arising hereunder or under the Plan shall
be binding and conclusive on all persons. Unless otherwise specifically provided
herein, in the event of any inconsistency between the terms of the Plan and this
Agreement, the terms of the Plan will govern.

 

9. By accepting this Award of Performance Units, the Employee acknowledges
receipt of a copy of the Plan and the prospectus relating to this Award of
Performance Units, and agrees to be bound by the terms and conditions set forth
in the Plan and this Agreement, as in effect and/or amended from time to time.

 

3



--------------------------------------------------------------------------------

The Employee further acknowledges that the Plan and related documents, which may
include the Plan prospectus, may be delivered electronically. Such means of
delivery may include the delivery of a link to a Company intranet site or the
internet site of a third party involved in administering the Plan, the delivery
of the documents via e-mail or CD-ROM or such other delivery determined at the
Plan Administrator’s discretion. The Employee acknowledges that the Employee may
receive from the Company a paper copy of any documents delivered electronically
at no cost if the Employee contacts the Human Resources department of the
Company by telephone at (703) 682-6553 or by mail to 4300 Wilson Boulevard,
Suite 1100, Arlington, Virginia 22203. The Employee further acknowledges that
the Employee will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails.

 

10. This Award is intended to satisfy the requirements of Section 409A of the
Code (or an exception thereto) and shall be administered, interpreted and
construed accordingly. A payment shall be treated as made on the specified date
of payment if such payment is made at such date or a later date in the same
calendar year or, if later, by the 15th day of the third calendar month
following the specified date of payment, as provided and in accordance with
Treas. Reg. § 1.409A-3(d). The Company may, in its sole discretion and without
the Employee’s consent, modify or amend the terms and conditions of this Award,
impose conditions on the timings and effectiveness of the payment of the
Performance Units, or take any other action it deems necessary or advisable, to
cause this Award to comply with Section 409A of the Code (or an exception
thereto). Notwithstanding, the Employee recognizes and acknowledges that
Section 409A of the Code may impose upon the Employee certain taxes or interest
charges for which the Employee is and shall remain solely responsible.

 

11. Notwithstanding any other provisions in this Agreement, any Performance
Units subject to recovery under any law, government regulation, stock exchange
listing requirement, or Company policy, shall be subject to such deductions,
recoupment and clawback as may be required to be made pursuant to such law,
government regulation, stock exchange listing requirement or Company policy.

 

12. This Agreement will be governed by the laws of the State of Delaware without
giving effect to its choice of law provisions.

The AES CORPORATION

LOGO [g472985g99p10.jpg]

By:

Tish Mendoza

Vice President, Human Resources and

Internal Communications

 

4